Case: 3:19-mj-00098-MJN Doc #: 1 Filed: 02/21/19 Page: 1 of 4 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Ohio

 

 

 

United States of America )
v. ) , eo
ANDREW LAWRENCE COATES CaseNo. 3 ./ q- my TF.
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 21, 2019 in the county of Montgomery in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. 841(a)(1) and (b)(1)(A) Possession with the intent to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, its salts,
isomers, or Salts of its isomers, a controlled substance.

This criminal complaint is based on these facts:

See Attachment.

@ Continued on the attached sheet.

 

 

 

Sworn to before me and signed in my presence.

  

Dake: 02/21/2019

 

 

Judge’s signature’ O./"

 

City and state: Dayton, Ohio Michael J. Newman, U.S. Magistrate Judge

 

Printed name and title
Case: 3:19-mj-00098-MJN Doc #: 1 Filed: 02/21/19 Page: 2 of 4 PAGEID #: 2

AFFIDAVIT

Now comes Charles A. Vill, Special Agent, Drug Enforcement Administration (“DEA”),
being duly sworn, deposes and states the following.

1.

Iam an "Investigative or Law Enforcement Officer" of the DEA within the meaning
of Title 21, United States Code, Section 878. Therefore, | am empowered by law to
conduct investigations of, and to make arrests for offenses enumerated in Title 21 of
the United States Code.

Iam a Special Agent with the United States Drug Enforcement Administration
(DEA), that is, an officer of the United States who is empowered by law to conduct
investigations of and to make arrests for offenses enumerated in Title 21, United
States Code, Section 878. The information contained in this Affidavit is either
personally known by me or relayed to me by other law enforcement officers
involved in this investigation. I have been employed as a Special Agent with the
DEA since August 2016. In September 2016, I attended the DEA Academy which
consisted of 20 weeks of training in conducting federal drug trafficking
investigations, handling confidential sources, conducting undercover operations,
conducting mobile, static, foot and electronic surveillance, conducting tactical entry
and vehicle arrest operations, defensive tactics, firearms, and additional aspects of
conducting DEA lead investigations. I have been assigned to the DEA Dayton
Resident Office since April 2017. Prior to employment with the DEA, I was a
sworn Law Enforcement Officer of the State of Georgia who was charged with the
duty to investigate criminal activity and enforce the criminal laws of the State of
Georgia, and employed by the Cobb County Police Department from December
2011 to August 2016. During my employment with the Cobb County Police
Department I was assigned to the Marietta-Cobb-Smyrna Organized Crime Task
Force Intelligence Unit (MCS Intelligence). For approximately two years (2012-
2014), I was assigned to the Cobb County Police Precinct 3 Morning Watch. I was
then assigned to MCS Intelligence from April 2014 to August 2016. My duties
included investigations of violations of the Georgia Controlled Substances Act,
Murder for Hire, Extortion, Prostitution and Pimping, Human Trafficking, and
Criminal Street Gangs.

The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This
affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

This affidavit is submitted in support of an application for criminal complaint
against ANDREW LAWRENCE COATES for a violation of 21 U.S.C. §§
841(a)(1) and (b)(1)(A) namely possession with the intent to distribute 500 grams
Case: 3:19-mj-00098-MJN Doc #: 1 Filed: 02/21/19 Page: 3 of 4 PAGEID #: 3

10.

or more of a mixture or substance containing a detectable amount of
methamphetamine, its salts, isomers, or salts of its isomers, a controlled substance.

PROBABLE CAUSE

The DEA Dayton Resident Office is conducting an investigation into an Ohio based
drug trafficking organization, which is distributing methamphetamine, among other
drugs, in the Southern District of Ohio. During the investigation, agents identified
ANDREW LAWRENCE COATES as a member of this drug trafficking
organization.

During the months of January and February 2019, members of the DRO used
recorded telephone calls, audio and video surveillance, electronic surveillance of
telephone devices, traffic stops, and other investigative techniques to identify 4050
Myron Avenue, Dayton, Ohio as the primary residence used by COATES to live in
and receive bulk shipments of illegal narcotics. A federal search warrant was
issued for 4050 Myron Avenue, Dayton, Ohio.

On February 21, 2019, this investigation culminated in Members of DRO
conducting search warrants at 4050 Myron Avenue, Dayton, Ohio.

On February 21, 2019, investigators conducted a search warrant of the residence
located at 4050 Myron Avenue. During the search of the residence, members of the
DRO located COATES and placed him in custody without incident. Members of
the DRO located a room in the basement of the residence that appeared to be used
for the purpose of processing drugs, which contained heat shrink bags, electronic
scales, an electronic money counter, several empty bags with residue, and a clear
plastic bag containing a crystal like substance suspected to be methamphetamine
which weighed approximately 597.1 grams. Members of the DRO conducted a
field-test of the crystal like substance which returned positive for the presence of
methamphetamine, a controlled substance. Additionally, members of the DRO
located a Taurus 9mm handgun, and a small clear plastic bag containing a white
powder substance in the master bedroom nightstand, drawer.

While conducting the search of 4050 Myron Ave, members of the DRO conducted
an interview with COATES. At the initiation of the interview, COATES signed a
Miranda waiver, and agreed to speak to investigators. During the interview,
COATES stated that the methamphetamine located in the basement was his, and he
believed it to be just more than one pound. Additionally, COATES stated the gun
in the nightstand was his, and he believed the clear plastic bag found with the gun
was approximately one ounce of cocaine.

Based on the aforementioned, | respectfully request that the Court issue criminal
complaint against ANDREW LAWRENCE COATES for a violation of 21 U.S.C.
Case: 3:19-mj-00098-MJN Doc #: 1 Filed: 02/21/19 Page: 4 of 4 PAGEID #: 4

§§ 841(a)(1) and (b)(1)(A) namely, possession with the intent to distribute 500
grams or more of a mixture or substance containing a detectable amount of
methamphetamine, its salts, isomers, or salts of its isomers, a controlled substance.

be Ba-
harles A. Vill, Special Agent

Drug Entre

 

he S

 

 

Hon. MICHAEL J. NEWMAN
United States Magistrate Judge
